 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4 SHANNON CARTER,                                             Case No.: 2:18-cv-1774-JAD-CWH

 5                                   Plaintiff                      Order Dismissing Case
                v.
 6                                                                         [ECF No. 1]
         JAMES DZURENDA, et. al.,
 7
                                    Defendants
 8

 9            This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a former

10 state prisoner. On May 22, 2019, this Court issued an order giving plaintiff 30 days to advise the

11 court of his updated address. 1 That deadline has now passed, and plaintiff has not filed his

12 updated address or otherwise responded to the Court’s order.

13                    District courts have the inherent power to control their dockets and “[i]n the

14 exercise of that power, they may impose sanctions including, where appropriate . . . dismissal” of

15 a case. 2 A court may dismiss an action with prejudice based on a party’s failure to prosecute an

16 action, failure to obey a court order, or failure to comply with local rules. 3 In determining

17 whether to dismiss an action for lack of prosecution, failure to obey a court order, or failure to

18
     1
         ECF No. 3.
19   2
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
20   3
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
21 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
22 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
23 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
 1 comply with local rules, the court must consider several factors: (1) the public’s interest in

 2 expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

 3 prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits;

 4 and (5) the availability of less drastic alternatives. 4

 5            I find that the first two factors—the public’s interest in expeditiously resolving the

 6 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.

 7 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury

 8 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or

 9 prosecuting an action. 5 The fourth factor is greatly outweighed by the factors in favor of

10 dismissal. Finally, a court’s warning to a party that his failure to obey the court’s order will

11 result in dismissal satisfies the “consideration of alternatives” requirement. 6 Carter was warned

12 that his case would be dismissed without prejudice if he failed to update his address within 30

13 days, 6 so he had adequate warning that his failure to do so would result in this case’s dismissal.

14            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without

15 prejudice based on plaintiff’s failure to file an updated address in compliance with this Court’s

16 May 22, 2019, order;

17            IT IS FURTHER ORDERED that the application to proceed in forma pauperis [ECF No.

18 1] is denied as moot;

19

20
     4
     Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
21 Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
   5
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
22 6
     Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
23   6
         ECF No. 3 (order).


                                                        2
 1         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS

 2 CASE.

 3         Dated: July 2, 2019

 4                                                   _________________________________
                                                                    ________
                                                                          _ _____ ____
                                                     U.S. District Judge
                                                                    udgge Jennifer
                                                                          J nniffeerr A.
                                                                          Je          A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              3
